Citation Nr: 0605392	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Evaluation of lumbar disc disease, currently evaluated as 10 
percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and September 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The veteran testified at a 
hearing before a Decision Review Officer (DRO) at the RO in 
June 2005.  


FINDING OF FACT

The veteran's lumbar disc disease has been manifested by 
forward flexion of the thoracolumbar spine of 65 degrees with 
combined motion of 180 degrees; the lumbar disc disease is 
not productive of neurological impairment or functional loss 
greater than reflected by the reported loss of motion.


CONCLUSION OF LAW

An evaluation higher than 10 percent for lumbar disc disease 
is not warranted.  38 U.S.C.A. 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was afforded a VA examination in August 2004.  He 
reported increasing pain, soreness and stiffness in his back.  
He said that the pain occasionally radiated to his buttock 
and leg.  The examiner reported that repetitive use caused 
increased aches, pains, soreness and fatigability.  The 
veteran said he had not had spinal surgery.  The veteran 
reported that he used a back support intermittently.  He 
ambulated without crutches.  He reported that he was able to 
perform activities of daily living and that he was not on any 
medication for his back disability.  Physical examination 
revealed that the veteran was able to ambulate without the 
use of aid or assistance.  He was noted to have normal 
station and gait.  Examination of the spine revealed no 
obvious deformity.  The examiner reported that the range of 
motion of the spine was not affected by body habitus.  No 
tenderness, soreness, or muscle spasms were noted.  The 
veteran was able to flex 90 degrees, and extend, bend, and 
rotate 30 degrees, repeated multiple times with no change 
with pain tested at the extremes of motion.  The veteran was 
able to toe and heel walk and squat.  

The veteran testified at an RO hearing in June 2005.  The 
veteran testified that he had pain in his back, neck, and 
shoulders.  He reported that the pain was primarily in his 
lower back.  He said that he used to have pain radiating to 
his legs but currently his legs felt weak.  He testified that 
he was unable to bend over at all on some days.  He said that 
his back was always stiff in the morning and by the end of 
the day felt weak.  He said that he was unable to obtain 
employment due to his back disability.  He reported muscle 
spasms in his back.  He also reported flare-ups.  He said 
that he was very unsatisfied with his August 2004 VA 
examination because it was only thirty seconds in duration 
and a magnetic resonance imaging (MRI) was not accomplished.  

Also associated with the claims file are VA outpatient 
treatment reports dated from August 2005 to October 2005.  In 
August 2005 the veteran reported neck and back pain with 
flare-ups of pain in the neck and back and radiating down 
both legs to his feet.  He reported that the last flare-up 
was one year prior.  He reported that he was not taking any 
medications and that he was unemployed.  In September 2005 
the veteran was seen for complaints of lumbar back pain with 
numbness in both lower extremities.  He reported that he took 
over-the-counter medication occasionally with minimal 
benefit.  He reported that his back pain increased with 
prolonged sitting or standing.  Occasionally he was unable to 
move his back and it felt "locked-up."  Examination of the 
back revealed slightly increased lumbar lordosis.  He was 
noted to have fluid range of motion in all planes without 
discomfort.  Seated straight leg raising was negative to 85 
degrees bilaterally.  There was no motor, sensory, or reflex 
deficit in the lower extremities.  The veteran's gait was 
fluid without appreciable antalgia.  X-rays obtained in 
August 2005 revealed a minimal L1 compression fracture but no 
other significant abnormalities.  The examiner said that the 
veteran's history was consistent with lumbar disc disease and 
intermittent radicular symptoms without frank radiculopathy.  
In a telephone consultation dated in September 2005 a VA 
physician explained to the veteran that a magnetic resonance 
imaging (MRI) revealed a fairly large central disc herniation 
at L5-S1 and small herniation at L4-5.  The physician said 
that the MRI findings were consistent with the veteran's 
midline back discomfort.  The physician said that because of 
his lack of radicular symptoms, he did not believe the 
veteran would benefit from surgery.  He recommended that the 
veteran be active within his level of tolerance.  The veteran 
was also seen in October 2005 for neck and shoulder pain.  He 
was noted to hold his neck very stiffly and turn his entire 
trunk when looking right or left. 

The veteran was afforded a VA examination in October 2005.  
The veteran reported fairly constant pain in his lower back 
and buttock area and occasional pain in both legs.  He said 
that cold weather seemed to affect his back pain.  He 
reported some relief with over-the-counter medication.  He 
said that his activities of daily living were not affected by 
his back disability but that his work was affected because at 
times he was unable to do anything and had to stay at home.  
The examiner noted that there was no history of acute 
episodes of excruciating back pain in the last 12 months.  
Repetitive motion increased pain but there was no history of 
flare-ups or any additional loss of motion.  The veteran said 
his back disability did not affect his bladder or bowel.  
Physical examination revealed that the veteran ambulated 
without assistive devices.  He had normal heel-toe gait and 
his posture was good.  He did not wear a brace or use a cane.  
Lower back revealed normal lumbar lordosis.  His pelvis was 
symmetrical without any tilting.  His muscle tone was good 
and there was no spasm or atrophy.  His skin healthy and had 
normal texture.  There was no tenderness but the veteran 
complained of pain in the lumbosacral area.  Range of motion 
revealed extension to 30 degrees with complaints of pain at 
the end of motion, flexion to 65 degrees with complaint of 
pain at the end of motion, right and left lateral flexion to 
25 degrees with pain, and rotation to 20 degrees with 
complaints of pain.  There was no evidence of any 
incoordination, weakness, or fatigability.  The examiner said 
that functional loss due to subjective complaints of pain was 
absent.  The examiner also examined the veteran's lower limbs 
and noted that they were equal in length.  Muscle tone was 
good and there was no atrophy.  Sensation to pinprick and 
light touch was present in all dermatomes.  Reflexes were 
equal on both sides.  Straight-leg raising was 65 degrees.  
Diagnostic studies included x-rays of the lumbosacral spine 
which were normal.  An MRI was also accomplished which 
revealed small posterior central disc herniations at L4-L5 
and L5-S1 disc space without frank displacement or 
impingement of either descending or exiting nerve roots.  The 
examiner noted that the veteran was requested to wait for an 
electromyograph (EMG) but he declined to wait.  The 
examiner's final assessment was that the veteran had a normal 
lumbosacral spine without any evidence of residual traumatic 
pathology.  He said there was no evidence of neurological 
deficiency or any radiculopathy on clinical examination.  He 
also said that it was unlikely that there would be additional 
loss of motion due to pain, fatigue, weakness, or lack of 
endurance on repetitive use.  He said he reviewed the claims 
file and MRI report and in his opinion structurally and 
functionally there was no impairment of function of the 
lumbar spine and no evidence of neurological problem.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's lumbar disc disease has been rated as 10 
percent disabling under Diagnostic Code 5243.  38 C.F.R. § 
4.71a (2005).  Effective September 26, 2003, the criteria for 
evaluating disabilities of the spine were revised with 
reclassification of the diagnostic codes.  The September 2003 
amendments provide a general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury.  In pertinent part, 
they provide that unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  For 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent disability evaluation is warranted.  For forward 
flexion of the thoracolumbar greater than 60 degrees, but not 
greater than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
control a 10 percent disability evaluation is warranted.   

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

Plate V provides a pictorial of the normal range of motion 
for the cervical and thoracolumbar spine.  See 38 C.F.R. § 
4.71a, Plate V (2005). 

Diagnostic Code 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the general rating formula for diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  A 40 percent evaluation is 
for application with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 20 percent evaluation is warranted with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 10 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1):  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The Board finds that there is no basis for a higher rating.  
The veteran's range of motion for flexion of the lumbar spine 
was to 65 degrees with pain at the end of motion at the 
October 2005 VA examination.  His combined motion was 180 
degrees.  The examiner noted that repetitive motion increased 
pain but there was no history of flare-ups or additional loss 
of motion.  As such, the veteran only qualifies for a 10 
percent rating.  See 38 C.F.R. § 4.71a (2005).  

In regard to an evaluation under Diagnostic Code 5243 for 
intervertebral disc syndrome, the Board notes, the medical 
evidence of record does not show that the veteran suffers 
from incapacitating episodes such that an increased rating is 
in order under the criteria.  The October 2005 VA examiner 
stated that the veteran did not have any history of acute 
episodes of excruciating back pain in the last 12 months.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In this case, the veteran has complained of pain in his back 
and with movement at his various VA examinations and during 
outpatient visits to VA.  The veteran has been noted to have 
some limitation of motion with pain as recorded in the most 
recent VA examination report.  Nevertheless, the examiner 
concluded that it was unlikely that there was additional loss 
of motion due to pain, fatigue or weakness.  It was also 
noted that functional loss due to subjective complaint of 
pain was absent.

The veteran's complaint of pain is contemplated in his 
current 10 percent rating for lumbar disc disease.  There is 
no objective clinical indication that the veteran's symptoms 
result in functional limitation to a degree that would 
support a rating in excess of the current 10 percent 
disability rating under any other possibly applicable spinal 
disability diagnostic code.  Additionally, it should be noted 
that examiners have found no neurologic impairment that is 
separately ratable.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating lumbar disc disease.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).  

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2005).  The current 
evidence of record does not demonstrate that his lower back 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  § 
3.321.  It is undisputed that his problems have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2005).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in March 2004.  He was 
advised to submit any evidence he had to show that his 
service-connected disability had worsened.  He was advised to 
submit recent medical records.  He was informed what evidence 
VA would obtain and what evidence he was responsible for 
obtaining. 

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the veteran 
was afforded a hearing and several VA examinations during the 
pendency of his appeal.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
claim for an increased rating.  The Board is not aware of any 
such evidence


ORDER

Entitlement to an increased rating for lumbar disc disease is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


